                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RAMON RODARTE-MENDOZA,

                Plaintiff,

         v.                                             Case No. 17-cv-498-JPG-GCS

 UNITED STATES OF AMERICA,
 FEDERAL BUREAU OF PRISONS and
 PETER KIM,

                Defendants.

                                         JUDGMENT

       This matter having come before the Court. the plaintiff having voluntarily dismissed

some claims and the Court having rendered a decision as to others,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.

DATED: March 11, 2019                MARGARET M. ROBERTIE, Clerk of Court

                                     s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
